Walker, J.
On the fourteenth day of February, 1857, the plaintiff brought suit in the district court to recover six hundred ■and forty acres of land.
For title he counted on a patent from the State, issued to him on the fourteenth day of May, 1855.
The defendants, claimed under one Martin, who was said to have settled on the land in 1835. They failed to make good any connection between themselves and Martin.
The case falls within the rule established by this court in Smith v. Power, 23 Texas R,, 29; Taylor v. Watkins, 26 Texas R., 688; Yancey v. Norris, 27 Texas R., 40; Walker v. Hanks, 27 Texas R., 535.
The judgment of the court below was erroneous, and must be reversed. We therefore reverse the judgment,, and order the writ of restitution to issue to the sheriff of Rusk county, and that the plaintiff recover hiis costs in this court and in the court below.
Reversed and rendered-